t c summary opinion united_states tax_court gary l and jolene k pendleton petitioners v commissioner of internal revenue respondent docket no 14877-99s filed date gary l pendleton and jolene k pendleton pro sese igor s drabkin for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the years in issue respondent determined deficiencies of dollar_figure and dollar_figure in - petitioners’ federal income taxes for the years and respectively and a penalty under sec_6662 of dollar_figure for the year the petitioners have conceded the deficiencies and penalty by stipulation the only issue we must decide is whether either petitioner is entitled to relief from joint_and_several_liability under sec_6015 some of the facts in this case have been stipulated and are so found petitioners resided in burbank california at the time they filed their petition during each of the taxable years at issue petitioner gary l pendleton gary maintained a sole_proprietorship electrician business which was operated out of the personal_residence of petitioners in addition gary worked as an electrician for a number of employers most of his work was commercial work gary did his electrical work in the field during each of the taxable years at issue petitioner jolene k pendleton jolene worked as a staffing placement specialist for royal associates jolene earned dollar_figure of the dollar_figure reported as w-2_wages for and dollar_figure of the dollar_figure reported as w-2_wages for petitioners were married in date they were separated in date however during gary still was living with jolene he would go to her home every night and spend the night with jolene and their daughters amanda and danielle during petitioners were trying to determine whether they were going to remain married at the time each petitioner elected relief under sec_6015 petitioners were divorced gary testified that jolene kept the books_and_records of his endeavors gary provided the expense estimates to jolene both petitioners had access to their bank accounts and bank statements both petitioners deposited and withdrew money from the bank accounts both petitioners were responsible for the preparation of the and federal_income_tax returns and both reviewed the returns although jolene disputed some of gary’s statements we found gary to be a credible witness our evaluation of his testimony is founded upon the ultimate task of a trier of the facts---the distillation of truth from falsehood which is the daily grist of judicial life 58_tc_560 on their joint income_tax return petitioners deducted dollar_figure of expenses on schedule a itemized_deductions which included dollar_figure of job expenses and dollar_figure of expenses on schedule c profit or loss from business on their joint income_tax return they deducted dollar_figure of expenses on schedule a and dollar_figure of expenses on schedule c for respondent disallowed dollar_figure of the schedule a deductions and dollar_figure of the schedule c deductions for respondent disallowed dollar_figure q4e- of the schedule a deductions and dollar_figure of the schedule c deductions the deductions were disallowed because petitioners did not establish that the expenses were paid_or_incurred during the taxable_year petitioners conceded that respondent’s determinations were correct on each return petitioners claimed dollar_figure of rent expense of business property gary explained that the accountant said they could deduct a percentage of the rent on their home as an office rent for the home was dollar_figure per month or dollar_figure a year petitioners deducted more than percent of the rent and claimed a deduction of dollar_figure for each year in issue petitioners conceded that they did not incur rent expenses of dollar_figure with respect to gary’s sole_proprietorship electrician business as claimed for each of the years at issue the dollar_figure amounts were included in the schedule c adjustments made by respondent for each year as a result of these rent deductions and others petitioners showed a schedule c loss of dollar_figure on their return and a schedule c loss of dollar_figure on their return bach party claims relief from joint_and_several_liability pursuant to sec_6015 and c each party must satisfy each requirement set forth in sec_6015 braden v commissioner tcmemo_2001_69 the fact that one or the other of petitioners must be the individual who caused an - - understatement_of_tax is not a problem under our disposition of this case if a taxpayer had actual knowledge of the items giving rise to the deficiency then the taxpayer will not qualify for relief under sec_6015 or sec_6015 sec_6015 c and c c on this record we are convinced that both gary and jolene knew that they were claiming unwarranted rental and other business_expense deductions on their and returns and excessive itemized_deductions on their return and that these claimed deductions led to the understatements in question both petitioners were involved in and responsible for the preparation of their returns jolene was involved in the bookkeeping of the electrician business both petitioners knew what the expenses of the business were they knew the business rent deduction exceeded the amount they paid in rent for the entire house they occupied thus each petitioner fails to gualify for relief under either sec_6015 or sec_6015 we find that neither petitioner is entitled to relief under sec_6015 reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
